Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Doran Bowers appeals the district court’s orders adopting the magistrate judge’s recommendation and dismissing with prejudice Bowers’ civil action, and denying Bowers’ Fed. R. Civ. P. 59(e) motion to alter or amend that judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bowers v. Perry, No. 2:14-cv-27242, 2015 WL 5684136, 2016 WL 3365484 (S.D.W. Va. Sept. 28, 2015 & June 16, 2016). We deny Bowers’ motions to correct the docket, to recuse the Clerk of Court, and to amend or correct prior orders entered by the Clerk. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED